Citation Nr: 1208515	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-08 781	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine (low back disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal currently resides with the RO in Denver, Colorado.  In April 2011, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that the Veteran's currently diagnosed sleep apnea either began during or was otherwise caused by his military service.

2.  Taking into account impairment and functional limitation as a result of pain, the forward flexion of the Veteran's back is most appropriately found to be limited to approximately 45 degrees.  

3.  There is no suggestion that the Veteran has been prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome.

4.  The Veteran's lumbosacral spine is not ankylosed.

5.  The evidence does not show that the Veteran has a neurologic disability as a result of his service connected lower back disability.

6.  The symptoms of the Veteran's lower back disability are adequately contemplated by the schedular rating that is assigned, and the lower back disability has not been shown to be unique or unusual.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The Veteran has met the criteria for a 20 percent, but not greater, rating for his low back disability at all times during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in December 2007 and January 2008, prior to the April 2008 rating decision, along with a letter dated in July 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the February 2009 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current sleep apnea was related to his service.  They also asked questions to draw out the current state of the Veteran's low back disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by either the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and his post-service records from, among other locations, the Denver VA Medical Center.

As to the service connection claim for sleep apnea, the Veteran was not provided a VA examination.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required in this case, as service treatment records are negative for any reports of sleep apnea (or associated symptoms) and the post-service records show that sleep apnea was not diagnosed for more than a decade and a half after the Veteran separated from active duty.  In fact, the only evidence suggesting that his sleep apnea was caused by his military service was the Veteran's allegation that he was told that he snored by his wife shortly after separating from service.  Yet, this statement does not relate the onset of symptoms to the Veteran's time in military service.  Moreover, the Veteran has conceded at this hearing before the Board that he did not remember having any problems with sleeping, snoring, waking up or any other similar symptoms while in service.  As such, the Board finds the lay statements from the Veteran, and others, suggesting that his sleep apnea may be related to his military service to be no more than conclusory, generalized statements, which do not trigger the duty to provide a VA examination, as they do not suggest that the Veteran's sleep apnea even may have begun during or have otherwise been caused by his military service.  See 38 U.S.C.A. § 5103A(d); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the increased rating claim, the Veteran was afforded a VA examination in February 2008 which is adequate to adjudicate the claim even though the examiner did not have the claims file because after an examination of the claimant the examiner opined as to the seventy of the Veteran's disability, and supported his opinion with relevant evidence that is found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Additionally, the examination report addressed all the applicable rating criteria. 
At his Board hearing, the Veteran requested a new VA examination.  Yet, he did not specifically allege that his back disability had worsened since his last examination; rather, he contended that the 2008 VA examination was simply not contemporaneous.  However, age alone is not sufficient to mandate the provision of a new VA examination when the previous examination is otherwise adequate.  See VAOPGCPREC 11-95.  The Veteran argued that he had taken medication for his back in the weeks before his examination such that his demonstrated range of motion was better at the examination than it otherwise would have been.  However, from a review of the examination report, there is now reason to doubt the integrity of the examiner's findings.  Therefore, given the adequacy of the February 2008 VA examination as well as the lack of evidence showing a worsening of the service connected low back disability since that examination, the Board finds that a remand for another examination is not required.  See 38 U.S.C.A. § 5103A(d); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the below claims, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as the symptoms of sleep apnea (i.e., waking-up because of difficulty breathing and being told he snores), even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

In this case, the Veteran, and his representative, contend that the Veteran's currently diagnosed sleep apnea either began during or was otherwise caused by the his military service, to include service during the Gulf War.  

However, his service treatment records are negative for complaints or treatment for symptoms of and/or a diagnosis of sleep apnea, and sleep apnea was not diagnosed for more than a decade after the Veteran separated from service.  

Moreover, the Veteran testified that he did not notice a problem with the symptoms of sleep apnea while on active duty and he did not recall that any of his roommates in service had ever informed him that he snored or that he had exhibited any other symptoms of sleep apnea.  He asserted that he never realized that he had sleep apnea until he was married.  To this end, the Veteran testified that he married his current wife approximately 1.5 years after service and that she had informed him that he snored a lot.  Unfortunately, while some people with sleep apnea may snore, not everyone who snores has sleep apnea.  Thus, even if the wife's assertion is taken as credible, it does not necessarily establish the onset of sleep apnea, as diagnosing sleep apnea requires special medical training and equipment and is considered to be a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  As such, the Veteran is not medically qualified to diagnose sleep apnea or to relate it to his military service.  

To recap, service treatment records are silent for sleep apnea and the Veteran has testified that he does not actually recall either experiencing any sleep problems in service or having been told that he was exhibiting symptoms of sleep apnea while in service.  He stated that he was told by his wife that he snored in the years after service, but he did not know her during service.  Accordingly, entitlement to service connection for sleep apnea based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Nevertheless, service connection may still be awarded if a medical opinion of record links the Veteran's sleep apnea to his military service.  As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1991 and the first complaints and diagnoses of sleep apnea in 2007 to be compelling evidence against finding continuity.  Put another way, the over decade and a half gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In this regard, the Board notes that while the Veteran first filed a claim for VA benefits in March 1992, three months after his December 1991 separation from active duty, he did not mention any sleeping problem in either that claim, at his VA examination provided in conjunction with that claim, or in any subsequent claims or at any subsequent VA examinations for more than a decade.  Given the Veteran's awareness of VA, it would stand to reason that if he had a problem with sleep apnea since he separated from military service in 1991, he would have mentioned this problem to either VA or to one of his doctors prior to 2007, when he filed his claim for service connection.  

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report symptoms of sleep apnea (i.e., waking-up because of difficulty breathing and being told he snores) in service and since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about he sees.  Id.  

However, upon review of the claims file, the Board finds that the Veteran never claimed that he had problems with symptoms of sleep apnea since service.  Instead, at the April 2011 personal hearing, he specifically testified that he did not notice any symptoms of sleep apnea while on active duty, indicating that it was not until shortly after his separation from military service that his wife first told him that he had a problem with snoring.  

In these circumstances, the Board has no other option but to take the Veteran at his word that his sleep apnea started after his separation from military service - albeit not that long after.  Therefore, entitlement to service connection for sleep apnea based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current sleep apnea and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's and his representative's assertions that sleep apnea was caused by the Veteran's military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions suggesting that the Veteran's sleep apnea was caused by his service are not competent evidence.  Routen, supra; see also Bostain, supra.  

Based on the discussion above, the Board also finds that service connection for sleep apnea is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, no doctor is of record even suggesting that the Veteran's sleep apnea may have either begun during or have otherwise been caused by his military service 

Lastly, the Board notes that the Veteran has never claimed that his current sleep apnea is a symptoms of an undiagnosed illness caused by his service during the Gulf War.  Moreover, the Board finds that even if he had made such a claim, these laws and regulations do not help him establish his claim of service connection for sleep apnea, because sleep apnea is a known clinical diagnosis, and therefore it is neither an undiagnosed illness nor a medically unexplained chronic multi-symptom illness.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(2)(ii) (2011); Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  Therefore, further discussion on this point is not required.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for sleep apnea and the claim is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
  
In December 2007, the Veteran filed a claim asserting that his service connected back disability had become worse than the 20 percent rating that was assigned in that he was experiencing increased pain.  The RO scheduled the Veteran for an examination and based on the results reduced the Veteran's rating from 20 percent to 10 percent as of the date of the examination.  The Veteran then filed a notice of disagreement with the reduction.  The Board is aware that generally when a notice of disagreement has been filed, a statement of the case must then be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This case would be no different, except that this decision reinstates the Veteran's 20 percent rating, thereby rendering the reduction decision moot.  As such, a remand is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran's lower back disability is currently rated under 38 U.S.C.A. § 4.71a, Diagnostic Code 5237.  The General Rating Formula for Disease and Injuries of the Spine, provides a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; when guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent rating if forward flexion of the thoracolumbar spine is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  

Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Alternatively, a rating may be assigned under the Formula for Rating Intervertebral Disc Syndrome which provides a 10 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 1 week during the past 12 months, a 20 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, and a 40 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The Board will now turn to the evidence of record.

At the February 2008 VA examination the Veteran complained of continuous aching low back pain that would become more severe with increased activity.  He also complained of low back weakness and stiffness, which was helped by medication, and of pain radiating down his right leg.  The Veteran also reported that his low back pain caused him to miss approximately ten days of work in the past year in his job as a letter carrier.  The Veteran also complained of flare-ups approximately three to four times a year indicating that at those times he had to wear a back brace and increase his medication.  However, the Veteran denied having experienced any incapacitating episodes. 

On examination, there was no scoliosis or marked lordosis.  The Veteran had pain at 10 degrees on the right and 30 degrees on the left with straight leg raising.  The range of motion of the Veteran's thoracolumbar spine, taking into account his pain and after repetitive use, was as follows: forward flexion to 85 degrees with pain starting at 45 degrees; extension to 30 degrees with pain beginning at 25 degrees; left lateral flexion to 25 degrees with pain at 15 degrees; right lateral flexion to 40 degrees with pain at 30 degrees; and left and right rotation to 30 degrees.  The examiner commented that the Veteran did not have any additional loss in range of motion due to pain, weakness, impaired endurance, incoordination, or instability.  However, the Veteran complained that after three repetitions pain started to go into the right leg.  Nevertheless, the Veteran had normal sensation throughout, normal reflexes, and normal muscular development in the lower extremities. 

While VA treatment records document the Veteran's periodic complaints and/or treatment for low back pain and lost motion, nothing in these records document back symptoms that are more severe than were reported at the February 2008 VA examination except for a March 2008 treatment record that showed his range of motion was slightly less in extension and lateral flexion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Specifically, the March 2008 VA treatment record reported that the range of motion of the Veteran's low back was forward flexion to 45 degrees, his backward extension was to 10 degrees, his left lateral flexion was to 15 degrees, and his right lateral flexion was to 20 degrees.  However, when considering the impact from pain on range of motion testing, the findings of the VA examination are quite similar.

The Board also notes that a May 2007 magnetic resonance imaging evaluation (MRI) showed a disc protrusion at L4-L5 and decreased disc height between L4-L5 and L5-S1.  On the other hand, June 2007 and July 2007 electromyography (EMG) testing was negative for objective evidence of radiculopathy in either lower extremity.

While the Veteran demonstrated forward flexion to 85 degrees at his VA examination, the Board finds that when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses equates to the criteria required for a 20 percent rating for his low back disability because, at its worst, forward flexion of the thoracolumbar spine was limited to approximately 45 degrees (i.e., less than 60 degrees).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This conclusion is supported by the March 2008 treatment record which showed forward flexion that was limited to 45 degrees.

Moreover, because the Veteran's adverse symptomatology was essentially the same since he filed his claim for an increased rating in December 2007, the Board finds that he is entitled to the 20 percent rating for his low back disability for the entire appeal period.  See Hart, supra.  

As to a rating in excess of 20 percent for his low back disability under the General Rating Formula for Disease and Injuries of the Spine, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 40 percent rating because, at its worst, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less at any time during the appeal period.  As reported above, at its worst forward flexion was limited to 45 degrees, and the Veteran demonstrated pain free motion to that point.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; Hart, supra.  

Moreover, while flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, pain was not even noted to begin until 45 degrees which greatly exceeds the limitation of motion required for a higher rating.
 
Moreover, the Veteran's functional losses do not equate to the other criteria required for a 40 percent rating for his low back disability under the General Rating Formula for Disease and Injuries of the Spine because, while VA treatment records document problems with pain and lost motion, neither these records or the VA examiner have ever opined that it was ankylosed.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (holding that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  In the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that the Veteran's functional losses also do not equate to the other criteria required for a 40 percent rating.  See 38 U.S.C.A. § 4.71a.  This is true at all times during the pendency of the appeal and therefore the Board need not further consider staged ratings.  Hart, supra.

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and his representative claim that his back disability causes him difficulty and to miss some time from work, there is no competent and credible evidence in the record establishing that the Veteran has been prescribed bed rest to treat his back disability any time during the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, the Veteran specifically denied ever having any incapacitating episodes at the April 2008 VA examination.  Consequently, the Board finds that the Veteran's functional losses also do not equate to the other criteria required for a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true at all times during the pendency of the appeal and therefore the Board need not further consider staged ratings.  Hart, supra.

Radiculopathy

As noted the rating criteria allow for separate compensable ratings to be assigned for orthopedic and neurological symptomatology associated with a service connected spine disability.  Thus, the Board will next consider if he meets the criteria for a separate compensable rating for radiculopathy at any time during the pendency of the appeal. 

In this regard, the Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

At his VA examination in February 2008, the Veteran complained of pain radiating into his right leg, and on range of motion testing he reported experiencing right leg pain after repeated testing.  The record also contains MRI evidence of a bulging disc. 

However, a review of the record on appeal does not support the conclusion that the Veteran has a chronic neurological disability as a result of his service connected lower back disability.  In fact, it shows just the opposite.  In this regard, the Board notes that the neurological examination conducted at the February 2008 VA examination was normal with normal sensation throughout, normal reflexes, and normal muscular development in the lower extremities.  Moreover, EMGs in both June 2007 and July 2007 were negative for objective evidence of radiculopathy in either lower extremity.

Given the above record, which is negative for any objective evidence of adverse neurological symptomatology despite the Veteran's subjective claims to the contrary, the Board finds that the adverse symptomatology attributable to the service connected low back disability does not cause even mild incomplete paralysis of the sciatic nerve in either lower extremity.  38 C.F.R. § 4.124a.  Therefore, the Board finds that a separate compensable rating for adverse neurological symptomatology caused by the claimant's service connected low back disability is not warranted.  This is true for the entire appeal period and therefore consideration of staged ratings is not warranted.  Hart, supra.

Extraschedular Ratings

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Here, the Veteran has complained of pain, limitation of motion, and interference with employment.  However, all of these problems are considered in the schedular rating that is assigned.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, while the Veteran reported to his VA examiner that he lost approximately ten days of work in the last year because of his low back disability and testified that he lost approximately seven or eight days of work since filing his appeal in 2008, there simply is no objective evidence that his low back disability resulted in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is already contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Additionally, the Veteran has not been hospitalized for his lower back disability.  

Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria; and referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Conclusion

In adjudicating the current appeal for an increased rating, the Board has considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that the holding in Rice is not applicable to the current appeal because the Veteran has never claimed that his low back disability prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

Service connection for sleep apnea is denied.

A 20 percent, but not greater, rating for a low back disability is granted at all times during the pendency of the appeal, subject to the statues and regulations governing the payment of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


